IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DANA YOUNG,                            : No. 321 MAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
GREG SUROTCHAK, JOHN CORBACIO,         :
JOHN KERESTES AND DORINA               :
VARNER,                                :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.